EXHIBIT 10.1

AMENDMENT NO. 4 TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”), dated April 25, 2011, is by and among URBAN OUTFITTERS, INC., a
Pennsylvania corporation (“Urban”), and certain of its subsidiaries party hereto
(together with Urban, individually and collectively, the “Borrowers”); the
Lenders party to the Credit Agreement defined below, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor by merger to Wachovia Bank, National
Association), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
September 23, 2004, by and among the Borrowers, the Lenders referred to therein,
and the Administrative Agent, as amended by (i) that certain Letter Agreement
Concerning Amended and Restated Note, dated May 18, 2005, (ii) that certain
First Amendment to Amended and Restated Credit Agreement, dated November 30,
2006, (iii) that certain Extension of Amended and Restated Credit Agreement,
dated November 27, 2007, (iv) that certain Amendment No. 2 to Amended and
Restated Credit Agreement, dated December 10, 2007, (v) that certain Amendment
No. 3, Consent and Waiver to Amended and Restated Credit Agreement dated as of
September 21, 2009, (vi) that certain letter agreement dated December 1, 2010
and (vii) that certain letter agreement dated March 9, 2011 (as so amended and
as may be further amended, restated or modified from time to time, the “Credit
Agreement”), the Lenders agreed, inter alia, to provide for a revolving line of
credit in the maximum principal amount of Sixty Million Dollars ($60,000,000)
(which was increased to Eighty Million Dollars ($80,000,000) under the terms of
Section 2.5(b) of the Credit Agreement on May 27, 2010 pursuant to a Fifth
Amended and Restated Note by Borrowers in favor of Wells Fargo, N.A. in the
maximum principal amount of $80,000,000 dated May 27, 2010 and a Letter
Agreement Concerning Amended and Restated Note dated May 27, 2010 among Wells
Fargo, N.A., Borrowers and Guarantors) to fund working capital (including
capital expenditures), to support the issuance of documentary and standby
Letters of Credit, and to finance the general corporate purposes of the
Borrowers, and (ii) provide for the ability to increase the Commitment Amount up
to the maximum principal amount of One Hundred Million Dollars ($100,000,000).

B. Borrowers have requested to amend the Credit Agreement to, inter alia:
(i) provide for the ability to increase the Commitment Amount up to the maximum
principal amount of One Hundred Seventy-Five Million Dollars ($175,000,000);
(ii) extend the term of the Credit Agreement for three years; and (iii) make
certain other amendments, as set forth herein.

C. The Lenders and the Administrative Agent have agreed to the foregoing
modifications as more particularly described herein and subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:



--------------------------------------------------------------------------------

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and defined herein have the respective meanings ascribed thereto in the
Credit Agreement. All references in the Credit Agreement to “Wachovia” shall be
replaced with references to “Wells Fargo” (as defined below).

(b) Additional Definitions. The following additional definitions are added to
Section 1.1 of the Credit Agreement to read in their entireties as follows:

“Fourth Amendment” means that certain Amendment No. 4 to Amended and Restated
Credit Agreement, by and among Borrowers, Lenders, and Administrative Agent,
dated April 25, 2011.

“Fourth Amendment Documents” means, collectively, the Fourth Amendment and each
other document, instrument, certificate and agreement executed and delivered by
any Borrower, any Subsidiary, any Guarantor, or their counsel in connection with
the Fourth Amendment or otherwise referred to therein or contemplated thereby,
all as they may be amended, restated or otherwise modified.

“Fourth Amendment Effective Date” means the date on which the conditions set
forth in Section 5 of the Fourth Amendment have been satisfied.

“Japanese Yen” means the lawful currency of Japan.

“Wells Fargo” means Wells Fargo Bank, National Association.

(c) Amended Definitions. The following definitions are amended and restated to
read in their entireties as follows:

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or modified at any time or from time to
time pursuant to the terms hereof. As of the Fourth Amendment Effective Date,
the Aggregate Commitment shall be Eighty Million Dollars ($80,000,000), as such
amount may be increased in accordance with Section 2.5(b) hereof.

“Alternate Currency” means as of the date hereof Pounds Sterling, Japanese Yen,
Hong Kong Dollars, Bermuda Dollars, and the euro and hereafter means such
currencies or such other lawful currency other than Dollars that is freely
transferable and convertible into Dollars as each Lender and Administrative
Agent may mutually agree and from time to time designate as an Alternate
Currency, each such Alternate Currency specified herein or hereafter designated
to remain in effect as such until notice is given by any Lender or
Administrative Agent that such currency is no longer available as an Alternate
Currency.

“Alternate Currency Sublimit” means the Dollar Equivalent of the portion of the
Aggregate Commitment up to which Lenders have agreed to make Alternate Currency
Loans and/or issue Alternate Currency

 

-2-



--------------------------------------------------------------------------------

Letters of Credit (subject to the L/C Commitment), being Twenty-Five Million
Dollars ($25,000,000).

“Applicable Margin” means with respect to the Loans (i) on the Fourth Amendment
Effective Date and through the date of delivery of the completed Officer’s
Compliance Certificate for the fiscal quarter ending January 31, 2011, the
percentages set forth for Level III in the chart below and (ii) for each fiscal
quarter ending after January 31, 2011, the percentages determined by reference
to the Adjusted Debt to EBITDAR Ratio as of the end of the fiscal quarter
immediately preceding the delivery of the applicable Officer’s Compliance
Certificate as follows:

 

Level

   Adjusted Debt to
EBITDAR Ratio   Applicable Base
Rate Margin   Applicable LIBO
Market Rate Index
Margin   Applicable LIBOR
and Eurocurrency
Margin

I

   >3.50   0%   1.60%   1.50%

II

   >2.75 and £3.50   0%   1.10%   1.00%

III

   <2.75   0%   0.60%   0.50%

Adjustments, if any, in the Applicable Margin shall be made by the
Administrative Agent on the fifth (5th) Business Day after receipt by the
Administrative Agent of quarterly financial statements for the Borrowers and the
accompanying Officer’s Compliance Certificate setting forth the Adjusted Debt to
EBITDAR Ratio of the Borrower as of the most recent fiscal quarter end.
Notwithstanding the remedies available to Lenders under Section 4.1(c) hereof,
in the event the Borrowers fail to deliver such financial statements and
certificate within the time required by Section 7.1 and 7.2 hereof, the
Applicable Margin shall be the percentage set forth in Level I in the above
chart until the delivery of such financial statements and certificate which
indicate that an adjustment is available; provided; that if the Borrowers
incorrectly report or calculate the Adjusted Debt to EBITDAR Ratio, the Agent,
in its sole discretion, may charge interest retroactively based on the
Applicable Margin that should have been in effect for such period that the
Adjusted Debt to EBITDAR Ratio was incorrectly reported or calculated. The
foregoing shall not limit any rights of the Lenders to receipt of the default
rate set forth in Section 4.1(c), if applicable.

“L/C Commitment” means: (a) in the case of documentary Letters of Credit, the
Aggregate Commitment, and (b) in the case of standby Letters of Credit, the
lesser of (i) the Aggregate Commitment and (ii) Ten Million Dollars
($10,000,000).

“Loan Documents” means, collectively, this Agreement, the Note, the Guaranty
Agreement, the Applications, the Letters of Credit and each other document,
instrument, certificate and agreement executed and delivered by any Borrower,
any Subsidiary, any Guarantor or their counsel in connection with this Agreement
or otherwise referred to herein or contemplated hereby, all as may be amended,
restated or otherwise modified, including, without limitation, the First
Amendment

 

-3-



--------------------------------------------------------------------------------

Documents, the Second Amendment Documents, the Third Amendment Documents and the
Fourth Amendment Documents.

“Non-U.S. Sublimit” means, without duplication, the maximum aggregate amount
which may be outstanding at any time for: (i) Loans borrowed by or on behalf of
any Non-U.S. Borrower or Subsidiary thereof; (ii) intercompany loans to any
Non-U.S. Borrower or Subsidiary (other than the Restricted Subsidiaries) thereof
permitted under Section 10.4(d) hereof; and (iii) L/C Obligations for Letters of
Credit issued for the account of any Non-U.S. Borrower or Subsidiary thereof,
being Twenty-Five Million Dollars ($25,000,000) on the date hereof.

“Restricted Subsidiary” means, collectively, Terrain East LLC, Terrain Farm LLC,
Terrain LLC, Terrain Merchandising LLC, J. Franklin Styer Nurseries, Inc., O.U.
Real Estate Holding I LLC, O.U. Real Estate Holding II LLC, UOCG, Inc., UO
Third, Inc., Leifdottir.com LLC, Leifdottir LLC, BHLDN.com LLC, BHLDN LLC,
U.O.D. Secondary, Inc., Urban Outfitters Canada, Inc., UO Nertherlands Holding
BV, UO Netherlands BV, Urban Outfitters Ireland Limited, Urban Outfitters
Belgium BVBA, Urban Outfitters Germany GmbH, Urban Outfitters I Sverige AB,
Urban Outfitters Denmark, Urban Outfitters UK Limited, Anthropologie UK Limited
and such other Subsidiaries as to which Urban and the Administrative Agent may
from time to time agree.

2. Amendments to Credit Agreement and Replacements of Schedules to Credit
Agreement.

(a) Replacement and Deletion of Schedules. Schedules 1-3 and 6.1(a)-10.4(b) to
the Credit Agreement are hereby amended and restated in their entireties as set
forth on Schedules 1-3 and 6.1(a)-10.4(b), respectively, to this Fourth
Amendment. All references in the Loan Agreement to Schedules 1-3 and
6.1(a)-10.4(b) shall be deemed to be references to the Schedules 1-3 and
6.1(a)-10.4(b) attached to this Fourth Amendment. In addition, Schedule 4,
Schedule 5 and Schedule 10.13 are hereby deleted from the Credit Agreement.

(b) Modification of Section 2.5(b) of the Credit Agreement. Section 2.5(b) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Section 2.5(b) Increases. So long as no Default or Event of Default has
occurred and is continuing hereunder, the Borrowers shall have the right at any
time and from time to time, upon at least thirty (30) days prior written notice
to the Administrative Agent, to increase the Aggregate Commitment, in one
tranche by an aggregate principal amount not to exceed Ninety-Five Million
Dollars ($95,000,000). Each such increase permitted pursuant to this
Section 2.5(b) shall be conditioned upon Borrowers’ compliance, as of the
effective date of any such increase, with the requirements of
Section 5.2(b),(c),(d),(e) and (f) hereto, as required by the Administrative
Agent, which requirements may include without limitation, the execution and
delivery of an amendment agreement in form and substance satisfactory to the
Required Lenders, the delivery of replacement or additional promissory notes,
confirmations of Guaranty Agreements, opinions of counsel and lien searches.”

 

-4-



--------------------------------------------------------------------------------

(c) Modification of Section 2.6 of the Credit Agreement. Section 2.6 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Section 2.6. Termination of the Aggregate Commitment. The Aggregate Commitment
shall terminate on the earliest of: (a) March 30, 2014; (b) the date of
termination by the Borrowers pursuant to Section 2.5(a) hereof; and (c) the date
of termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a) hereof; provided, however, that Urban may submit to the
Administrative Agent a Termination Date Extension Request (which shall be
submitted without limitation with the annual business plan and financial
projections required to be delivered under Section 7.1(d) hereof, pursuant to
which each Lender, at its sole discretion, may agree to extend the Termination
Date of its respective Commitment set forth in subsection (a) of this
Section 2.6 by an additional three hundred sixty-four (364) day term.”

(d) Modification of Section 3.6(a) of the Credit Agreement. Section 3.6(a) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“(a) The Borrowers shall pay to the Administrative Agent for the account of the
Issuing Lender and the L/C Participants on a pro rata basis (i) fees with
respect to documentary Letters of Credit as set forth on the schedule to the
letter dated February 1, 2011 from Issuing Lender to Urban, and (ii) a letter of
credit fee with respect to each standby Letter of Credit in an amount equal to
the Applicable Margin for a LIBOR Rate Loan or Eurocurrency Loan, as the case
may be, as of the date of the calculation of the fee on a per annum basis
multiplied by the face amount of each standby Letter of Credit as then in
effect. Each such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Termination Date.”

(e) Modification of Section 9.1 of the Credit Agreement. Section 9.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Section 9.1 Fixed Charge Coverage Ratio. As of any fiscal quarter end on or
after July 31, 2011, permit the Fixed Charge Coverage Ratio of Urban and its
Consolidated Subsidiaries to be less than 1.3 to 1.0.”

(f) Modification of Section 10.1(e) of the Credit Agreement. Section 10.1(e) of
the Credit Agreement is hereby amended and restated in its entirety to read as
set forth below:

“(e). purchase money Debt of the Borrowers and their Subsidiaries incurred in
connection with Capitalized Leases in an aggregate principal amount not to
exceed $10,000,000 outstanding on any date of determination.”

(g) Modification of Section 10.1(h) of the Credit Agreement. Section 10.1(h) of
the Credit Agreement is hereby amended and restated in its entirety to read as
set forth below:

“(h). so long as: (i) no Event of Default has occurred and is continuing or
would result therefrom; (ii) Borrowers and their Subsidiaries are in pro forma
compliance with the covenants in Sections 9.1 and 9.2 hereof

 

-5-



--------------------------------------------------------------------------------

both before and after giving effect to such Debt; (iii) such Debt is not senior
in right of payment to the payment of the Debt arising under this Agreement and
the other Loans; (iv) such Debt has a maturity date later than the date set
forth in Section 2.6(a) hereof, as it may be extended from time to time; and
(v) Borrowers have provided Agent with evidence of proforma compliance of an
Adjusted Debt to EBITDAR Ratio of Urban and its Consolidated Subsidiaries of no
more than 3.50 to 1.0 both before and after giving effect to such Debt,
unsecured Debt of Borrowers and their Subsidiaries at any time outstanding.”

(h) Modification of Section 10.4(c) of the Credit Agreement. Section 10.4(c) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“(c). Investments by any Borrower or any Subsidiary (other than a Restricted
Subsidiary) in the form of acquisitions of all or substantially all of the
business or a line of business (whether by merger (so long as a Borrower and
Subsidiary is the surviving entity), the acquisition of capital stock, assets or
any combination thereof) of any other Person; provided that the aggregate
purchase price paid or payable in connection with all such acquisitions does not
exceed $500,000,000 from the Fourth Amendment Effective Date to the date set
forth in Section 2.6(a) hereof;”

(i) Modification of Section 10.12 of the Credit Agreement. Section 10.12 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“10.12. Restrictive Agreements. Enter into any agreement which contains any
negative pledge on assets or any covenants more restrictive than the provisions
of Articles VIII, IX and X hereof, or which restricts, limits or otherwise
encumbers its ability to incur Liens on or with respect to any of its assets or
properties, other than a negative pledge on assets or properties securing Debt
incurred pursuant to such agreement.”

(j) Modification of Section 10.13 of the Credit Agreement. Section 10.13 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Section 10.13. Capital Expenditures. Make Capital Expenditure Payments, for the
Borrowers and all Subsidiaries, collectively, in any Fiscal Year in the left
column below in an aggregate amount exceeding the amount in the corresponding
right column below:

 

Fiscal Year

  

Maximum Aggregate
Amount of Capital
Expenditure Payments

Ending January 31, 2012

   $235,000,000

Ending January 31, 2013

   $275,000,000

Ending January 31, 2014

   $360,000,000

provided that no such Capital Expenditure Payment shall be made by, on behalf
of, or for the benefit of, any Restricted Subsidiary.”

 

-6-



--------------------------------------------------------------------------------

(k) Modification of Section 13.1(b) of the Credit Agreement. Section 13.1(b) of
the Credit Agreement is hereby amended to revise the address for notices to
Wells Fargo as set for the below:

Wells Fargo Bank, N.A.

123 South Broad Street

17th Floor (Y1379-171)

Philadelphia, PA 19109

Attention: Stephen Dorosh

Telephone 302-765-5525

Telecopy 302-765-5518

(l) Modification of Section 13.9 of the Credit Agreement. Section 13.9 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Section 13.9. Accounting Matters. All financial and accounting calculations,
measurements and computations made for any purpose relating to this Agreement,
including without limitation all computations utilized by any Borrower or any
Subsidiary to determine compliance with any covenant contained herein, shall,
except as otherwise expressly contemplated hereby or unless there is an express
written direction by the Administrative Agent to the contrary agreed to by the
Borrowers, be performed in accordance with GAAP as in effect on the Closing
Date. In the event that changes in GAAP shall be mandated by the Financial
Accounting Standards Board, or any similar accounting body of comparable
standing, or shall be recommended by the Borrowers’ certified public
accountants, to the extent that such changes would modify such accounting terms
or the interpretation or computation thereof, the Administrative Agent and the
Borrower shall work in good faith to reach agreement on adjusted covenants and
calculation methodologies; provided that such changes shall be followed in
defining such accounting terms only from and after the date the Borrowers and
the Lenders shall have amended this Agreement to the extent necessary to reflect
any such changes in the financial covenants, test levels and other terms and
conditions of this Agreement.”

3. Representations and Warranties. Each Borrower hereby represents and warrants
to Lenders, as to themselves and their Subsidiaries, as follows:

(a) Representations. As of the Fourth Amendment Effective Date and after giving
effect thereto, the Borrowers represent and warrant as follows: (i) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects, except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; (ii) there is no Event of
Default or Default under the Credit Agreement, as amended hereby, which has not
been cured or waived; and (iii) no Material Adverse Effect has occurred or is
continuing.

(b) Power and Authority. Each Borrower has the power and authority under the
laws of its jurisdiction of formation and under its respective formation
documents to enter into and perform this Fourth Amendment and the other
documents and agreements required hereunder (collectively, the “Fourth Amendment
Documents”); all necessary actions (corporate or otherwise) for the execution
and performance by each Borrower of the Fourth Amendment Documents have been
taken;

 

-7-



--------------------------------------------------------------------------------

and each of the Fourth Amendment Documents and the Credit Agreement, as amended,
constitute the valid and binding obligations of Borrowers, enforceable in
accordance with its respective terms.

(c) No Violations of Law or Agreements. The execution and performance of the
Fourth Amendment Documents by Borrowers and Guarantors party thereto will not:
(i) violate any provisions of any law or regulation, federal, state, local, or
foreign, or any formation document of any Borrower or (ii) result in any breach
or violation of, or constitute a default or require the obtaining of any consent
under, any material agreement or instrument by which any Borrower or its
property may be bound.

4. Conditions to Effectiveness of Amendment. This Fourth Amendment shall be
effective upon the date of Administrative Agent’s receipt of the following
documents, each in form and substance reasonably satisfactory to Administrative
Agent:

(a) Fourth Amendment. This Fourth Amendment duly executed and delivered by each
of the Borrowers, the Lenders, and the Administrative Agent.

(b) Amended Disclosure Schedules to Credit Agreement. The amended disclosure
schedules to Credit Agreement, attached hereto as Schedules 1-10.4(b),
respectively.

(c) Acknowledgement of Guarantors. The Acknowledgement of Guarantors, duly
executed and delivered by each of the Guarantors, in the form attached hereto as
Exhibit I.

(d) Financial Condition and Officer Compliance Certificate. Financial Condition
and Officer Compliance Certificate executed and delivered by an authorized
officer of Urban, in substantially the form attached hereto as Exhibit II.

(e) Other Documents. Such additional documents as Administrative Agent may
reasonably request.

(f) Payment of the Administrative Agent’s Legal and Other Fees. Payment to the
Administrative Agent for all reasonable fees and expenses (including without
limitation reasonable fees and expenses of counsel) incurred by Administrative
Agent in connection with the preparation, execution and delivery of this Fourth
Amendment.

5. Condition Subsequent. Within 15 days after the effectiveness of this Fourth
Amendment, Borrowers shall deliver to Administrative Agent the following
documents, each in form and substance reasonably satisfactory to Administrative
Agent: a Secretary’s Certificate for each of the Borrowers and for each
Guarantor formed in a jurisdiction within the United States (each a “Domestic
Guarantor”), including and/or attaching, as the case may be: (i) a certification
of the incumbency for such Borrower or such Domestic Guarantor; (ii) the
formation documents of such Borrower or such Domestic Guarantor (including,
without limitation, articles of incorporation, by-laws, operating agreement, and
other similar organizational documents, as the case may be; or including a
statement that such documents have not changed since they were last delivered to
Administrative Agent, (iii) resolutions of the Board of Directors (or equivalent
governing body) of such Borrower or such Domestic Guarantor, approving the
Fourth Amendment and the transactions contemplated thereby; and (iv) a
certificate of good standing or subsistence, as the case may be, issued by the
Secretary of State or equivalent governing body of such Borrower’s or such
Domestic Guarantor’s jurisdiction or country of incorporation or organization,
as the case may be, and dated as of a recent date acceptable to the Agent in its
sole discretion.

 

-8-



--------------------------------------------------------------------------------

6. Affirmations. Borrowers hereby: (i) affirm all the provisions of the Credit
Agreement, as amended by this Fourth Amendment; and (ii) agree that the terms
and conditions of the Credit Agreement shall continue in full force and effect,
as amended hereby.

7. Miscellaneous.

(a) Borrowers agree to pay Administrative Agent for all reasonable fees and
expenses (including without limitation reasonable fees and expenses of counsel)
incurred by Administrative Agent and its counsel in connection with the due
diligence review, the preparation, execution and delivery of this Fourth
Amendment, and the future administration by the Administrative Agent of this
Fourth Amendment and the transactions contemplated hereby.

(b) This Fourth Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to conflicts of law
or choice of law principles.

(c) This Fourth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

(d) Entirety. This Fourth Amendment, together with the other Fourth Amendment
Documents, the Credit Agreement, and the other Loan Documents, represents the
entire agreement of the parties hereto and thereto, and supersedes all prior
agreements and understandings, oral and written, if any, including any
commitment letters or correspondence relating to the Fourth Amendment Documents,
the other Loan Documents or the transactions contemplated herein or therein.

(e) No Waiver. Except as expressly set forth herein, the execution, delivery and
performance of this Fourth Amendment shall not operate as a waiver of any right,
power or remedy of Administrative Agent, any Issuing Lender, or Lenders under
the Credit Agreement and the agreements and documents executed in connection
therewith or constitute a waiver of any provision thereof.

[Signature Pages Follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment
No. 4 to Amended and Restated Credit Agreement the day and year first above
written.

 

    Borrowers: [CORPORATE SEAL]   URBAN OUTFITTERS, INC.     By:   /s/ Eric F.
Artz       Name: Eric F. Artz       Title: Chief Financial Officer

 

[CORPORATE SEAL]   UO FENWICK, INC.     By:   /s/ Eric F. Artz       Name: Eric
F. Artz       Title: Chief Financial Officer

 

[CORPORATE SEAL]   UO MERCHANDISE, INC.     By:   /s/ Eric F. Artz       Name:
Eric F. Artz       Title: Chief Financial Officer

 

[CORPORATE SEAL]   HK SOURCING LIMITED     By:   /s/ Eric F. Artz       Name:
Eric F. Artz       Title: Director

 

[CORPORATE SEAL]   URBN UK LIMITED f/k/a URBAN OUTFITTERS UK LIMITED     By:  
/s/ Eric F. Artz       Name: Eric F. Artz       Title: Director     By:   /s/
Glen A. Bodzy       Name: Glen A. Bodzy       Title: Director

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

[CORPORATE SEAL]   URBAN OUTFITTERS IRELAND LIMITED     By:   /s/ Eric F. Artz  
    Name: Eric F. Artz       Title: Director     By:   /s/ Glen A. Bodzy      
Name: Glen A. Bodzy       Title: Director

 

    Lender:     WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, National Association), as a Lender, Issuing Lender and as
Administrative Agent

 

    By:   /s/ Stephen T. Dorosh       Name: Stephen T. Dorosh       Title: Vice
President

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

SCHEDULE 1

Subsidiaries that are Borrowers

UO Fenwick, Inc., a Delaware corporation;

UO Merchandise, Inc., a Pennsylvania corporation;

URBN UK Limited (f/k/a Urban Outfitters UK Limited), a corporation formed under
the laws of England and Wales;

Urban Outfitters Ireland Limited, a corporation formed under the laws of the
Republic of Ireland; and

HK Sourcing Limited, a limited liability company incorporated in Hong Kong



--------------------------------------------------------------------------------

SCHEDULE 2

Lenders and Commitments

 

Lender   Commitment

Wells Fargo Bank, N.A.

123 South Broad Street

17th Floor (Y1379-171)

Philadelphia, PA 19109

Attention: Stephen Dorosh

Telephone 302-765-5525

Telecopy 302-765-5518

  $80,000,000



--------------------------------------------------------------------------------

SCHEDULE 3

Subsidiaries that are Guarantors

Anthropologie, Inc., a Pennsylvania corporation;

Urban Outfitters Wholesale, Inc., a Pennsylvania corporation;

U.O.D. Secondary, Inc., a Delaware corporation;

UOGC, Inc., a Florida corporation;

Urban Outfitters West LLC, a California limited liability company;

Free People of PA LLC, a Pennsylvania limited liability company;

Freepeople.com LLC, a Delaware limited liability company;

U. O. Real Estate LLC, a Pennsylvania limited liability company;

URBN NL Holding, C.V., a Dutch limited partnership;

UO (Bermuda) Limited, Bermuda company limited by shares;

UO.com LLC, a Pennsylvania limited liability company; and

Anthropologie.com LLC, a Pennsylvania limited liability company.



--------------------------------------------------------------------------------

Schedule 6.1 (a)

Jurisdictions of Organization and Qualification

Urban Outfitters, Inc.

Organization: Pennsylvania

Qualification: AL, AZ, CO, CT, DC, FL, GA, ID, IN, KS, LA, MD, MA, MI, MN, MO,
NC, NE, NJ, NM, NV, NY, OH, OR, PA, RI, SC, TN, TX, UT, VT, VA, WA, WI

Urban Outfitters Wholesale, Inc.

Organization: Pennsylvania

Qualification: CA, NC, NY, PA, IL, SC

UO Fenwick, Inc.

Organization: Delaware

Qualification: PA

U.O.D. Secondary, Inc.

Organization: Delaware

Qualification: None

URBN UK Limited

Organization: United Kingdom

Qualification: None

Anthropologie, Inc.

Organization: Pennsylvania



--------------------------------------------------------------------------------

Qualification: AL, AR, AZ, CO, CT, DC, FL, GA, ID, IN, LA, MA, MD, MI, MN, MO,
MS, NC, NE, NJ, NM, NV, NY, OH, OK, OR, PA, RI, SC, TN, TX, UT, VA, WA, WI

Urban Outfitters Ireland Limited

Organization: Ireland

Qualification: None

UO Merchandise, Inc.

Organization: Pennsylvania

Qualification: PA, NY, NV, SC

UOGC, Inc.

Organization: Florida

Qualification: None

Urban Outfitters West LLC

Organization: California

Qualification: IL

Free People of PA LLC

Organization: Pennsylvania

Qualification: AZ, CO, CT, MA, NJ, NY, OR, PA, TN, TX, VA, WA

Freepeople.com LLC

Organization: Delaware

Qualification: PA, SC



--------------------------------------------------------------------------------

UO Real Estate LLC

Organization: Pennsylvania

Qualification: None

URBN NL Holding C.V.

Organization: the Netherlands

Qualification: None

UO (Bermuda) Limited

Organization: Bermuda

Qualification: None

HK Sourcing Limited

Anthropologie.com LLC, as successor in interest to Anthropologie.com LP,
Anthropologie Holdings LLC and Anthroplogie Direct, LLC

Organization: Pennsylvania

Qualification: CA, ID, IL, KS, MA, MI, MN, NE, NJ, NY, OR, PA, SC, TX, VT, WI

UO.com LLC, as successor in interest to Urban outfitters.com LP, UrbanOutfitters
Holdings LLC and Urban Outfitters Direct, LLC

Organization: Pennsylvania

Qualification: CA, ID, IL, KS, MA, MI, MN, NE, NJ, NY, OR, PA, SC, TX, VT, WI



--------------------------------------------------------------------------------

Schedule 6.1(b)

Subsidiaries and Capitalization

 

Corporation

   Wholly Owned
Corporation     Number of
Shares      Par Value
Per Share  

Urban Outfitters, Inc.

       80,945,342       $ 0.0001   

Anthropologie, Inc.

     Urban Outfitters, Inc.        100       $ 0.10   

Urban Outfitters Wholesale, Inc.

     Urban Outfitters, Inc.        1,000       $ 0.10   

URBN UK Limited

     UO Netherlands BV        7,974,623       £ 1.00   

UO Merchandise, Inc.

     Anthropologie, Inc.        10       $ 0.01   

U.O.D. Secondary, Inc.

     Urban Outfitters, Inc.        10       $ 0.10   

UO Fenwick, Inc.

     UO Merchandise, Inc.        1,000       $ 1.00   

Urban Outfitters Canada, Inc.

     U.O.D. Secondary, Inc.        1,000       $ 1.00   

Urban Outfitters Ireland Limited

     UO Netherlands BV        2       € .269738   

UOGC, Inc.

     Urban Outfitters, Inc.        1,000       $ 0.01   

UO Third, Inc.

     Anthropologie, Inc.        100       $ 1.00   

UO Netherlands BV

     UO Netherlands Holding BV        180       € 100.00   

Urban Outfitters Belgium BVBA

     UO Netherlands BV        302       € 185.50   

Urban Outfitters I Sverige AB

     Urban Outfitters Ireland Ltd.        1,000         100.00 kr   

UO Netherlands Holding BV

     URBN NL Holding C.V.        900       € 100.00   

Urban Outfitters UK Limited

     URBN UK Limited        1       £ 1.00   

Anthropologie UK Limited

     URBN UK Limited        1       £ 1.00   

HK Sourcing Limited

     UO Bermuda Limited        100       HK$ 1.00   

J. Franklin Styer Nurseries, Inc.

     Urban Outfitters, Inc.        15,000         no par value   

Corporation

   % Ownership     Number of
Shares      Par Value
per Share  

UO Bermuda Limited

     URBN NL Holding CV, 95% - Common Shares        9,500       $ 10.00   

UO Bermuda Limited

     URBN NL Holding CV, 100% - Preferred Shares        5,000       $ 10.00   

 

Limited Liability

Corporation

   Member
Corporation    Ownership
%  

UO.com LLC

   Urban Outfitters, Inc.      100.00 % 

Anthropologie.com LLC

   Urban Outfitters, Inc.      100.00 % 

Freepeople.com LLC

   Urban Outfitters, Inc.      100.00 % 

Urban Outfitters West LLC

   UO Merchandise, Inc.      100.00 % 

Free People of PA LLC

   Urban Outfitters Wholesale, Inc.      100.00 % 

U.O. Real Estate LLC

   U.O. Real Estate Holding II LLC      100.00 % 

U.O. Real Estate Holding I LLC

   Urban Outfitters, Inc.      100.00 % 

U.O. Real Estate Holding II LLC

   U.O. Real Estate Holding I LLC      100.00 % 

Leifsdottir.com LLC

   Urban Outfitters, Inc.      100.00 % 

Leifsdottir LLC

   Urban Outfitters, Inc.      100.00 % 

Terrain Merchandising LLC

   Urban Outfitters, Inc.      100.00 % 

Terrain LLC

   Urban Outfitters, Inc.      100.00 % 

Terrain East LLC

   Urban Outfitters, Inc.      100.00 % 

Terrain Farm LLC

   Urban Outfitters, Inc.      100.00 % 

BHLDN LLC

   Urban Outfitters, Inc.      100.00 % 

BHLDN.com LLC

   Urban Outfitters, Inc.      100.00 % 

Urban Outfitters Denmark LLC

   Urban Outfitters UK Limited      100.00 % 

Urban Outfitters Germany GmbH

   UO Netherlands BV      100.00 % 



--------------------------------------------------------------------------------

Limited Partnership

   Partners    Ownership
%  

URBN NL Holding C.V.

   UO Fenwick, Inc.      10.00 %     U.O.D. Secondary, Inc.      90.00 % 



--------------------------------------------------------------------------------

Schedule 6.1(i)

ERISA Plans

 

Plan

   Plan
Number  

Urban Outfitters 401(k) Savings Plan (formerly Known as Urban Outfitters, Inc.
Profit-Sharing Fund prior to July 1, 1999)

     002   

Urban Outfitters Employee Health Care Plan

     501   

Urban Outfitters Group Life and Accidental Death and Dismemberment Insurance
Plan

     502   

Urban Outfitters Long-Term Disability Plan

     503   

Urban Outfitters Employee Dental Care Plan

     504   



--------------------------------------------------------------------------------

SCHEDULE 6.1(L)

Material Contracts

None



--------------------------------------------------------------------------------

SCHEDULE 6.1(M)

Labor and Collective Bargaining Agreements

None



--------------------------------------------------------------------------------

SCHEDULE 6.1(T)

Debt and Guaranty Obligations

None



--------------------------------------------------------------------------------

SCHEDULE 6.1(U)

Litigation

None



--------------------------------------------------------------------------------

SCHEDULE 10.3

Existing Liens

None



--------------------------------------------------------------------------------

SCHEDULE 10.4 (A)

Existing Loans, Advances and Investments

None



--------------------------------------------------------------------------------

SCHEDULE 10.4(B)

Investment Policy and Guidelines



--------------------------------------------------------------------------------

 

URBAN OUTFITTERS, INC.

AND SUBSIDIARIES

Investment Policy & Guidelines

 

 

 

 

Effective: September 19, 2002

Revised: December 14, 2010  



--------------------------------------------------------------------------------

Urban Outfitters, Inc.

Investment Policy & Guidelines

Table of Contents

 

1.   

Purpose

2.   

Investment Goals and Objectives

3.   

Investment Authorization

4.   

Eligible Investment Managers

5.   

Eligible Investments

6.   

Investment/Portfolio Restrictions

7.   

Reporting

8.   

Compliance and Investment Review

9.   

Other



--------------------------------------------------------------------------------

II. Purpose

The purpose of this Investment Policy & Guidelines (this “Policy”) is to
establish a framework for the investment of assets which represent excess
working capital funds of Urban Outfitters, Inc. and its subsidiaries (“Urban
Outfitters”). Specifically, this Policy shall:

 

  1. Identify investment objectives of Urban Outfitters

 

  2. Establish acceptable investment guidelines

 

  3. Specify investment authority and responsibility

 

  4. Outline overall fund management strategies and procedures for compliance
and review.

The Urban Outfitters Board of Directors and designated officer(s) will oversee
the aggregate investments under this Policy and will be responsible for:

 

  •  

monitoring the combined investments of Urban Outfitters

 

  •  

ensuring compliance with this Policy for all investments of Urban Outfitters

 

  •  

receiving recommendations for Policy updates

 

  •  

proposing recommended updates to the Policy

 

  •  

undertaking all communications with professional investment managers

Investments will be managed by professional investment managers or in
professionally managed investment vehicles. Investment managers will have full
discretion within the constraints of this Policy and any specific additional
guidelines that may be imposed from time to time by the Board of Directors or
designated Officer(s) of Urban Outfitters. The investment managers will be
subject to periodic review by the Board of Directors of Urban Outfitters to
ensure both compliance with this Policy and adherence to sound business
judgment.

Investment Goals and Objectives

The goal of the Urban Outfitters investment strategy is to keep Urban
Outfitters’ cash resources productively employed, in high credit quality
instruments so as to preserve principal and capital balances. The overall
investment strategy should ensure that the liquidity necessary to support Urban
Outfitters’ short and long-term operating objectives and strategic goals is
maintained.



--------------------------------------------------------------------------------

The specific objectives of the investment strategy in order of priority are as
follows:

 

  1. Preservation of principal/capital

 

  2. Maintenance of liquidity requirements

 

  3. Optimum after-tax return on investment

Investment Authorization

The following Urban Outfitters personnel individually are designated and each
has the authority to initiate and direct investment transactions which conform
to the parameters of this Policy:

Chief Financial Officer

Chief Accounting Officer

Controller

Additionally, the professional investment managers are granted full discretion
to buy, sell, invest and reinvest a portion of the Urban Outfitters’ assets
consistent with this Policy. The investment managers have been chosen in part
because of their particular investment strategy and emphasis. The investment
managers have advised Urban Outfitters that the following investment guidelines
will not require the investment manager to deviate from that particular strategy
and emphasis.

Eligible Investment Managers

Urban Outfitters will periodically evaluate its investment managers and will, as
necessary from time to time, select investment managers from the list attached
to this Policy as Appendix “A”.



--------------------------------------------------------------------------------

Eligible Investments

Investments may be made only in the following instruments:

 

  •  

U.S. Treasury obligations

 

  •  

Government Sponsored Entity (GSE) securities which are fully guaranteed
(implicitly) by the Federal Government

 

  •  

FDIC Temporary Liquidity Guarantee Program (TLGP) investments

 

  •  

Pre-Refunded tax-exempt municipal bonds

 

  •  

Pre-refunded escrow must be irrevocable by the bond issuer

 

  •  

Escrow trustee and must collateralize 100% of the purchase price of the bond

 

  •  

Money market funds with assets of greater than $1 Billion

 

  •  

Must provide for same day settlement

 

  •  

Must seek to maintain $1.00 Net Asset Value

 

  •  

Must be SEC registered

 

  •  

Tax-exempt municipal bonds rated A3/A- (or the equivalent) or better

 

  •  

Corporate Bonds rated A3/A- (or the equivalent) or better

Investment/Portfolio Restrictions

Investments will be made in U.S. dollars only. Assets may be invested in
securities with a maximum maturity of three years.

No more than $400 million may be held for investment with any one professional
investment manager.

With the exception of US Treasury and GSE securities, at time of purchase, no
one issuer will represent more than 2% of the total professional investment
manager’s account or $8 million individually, and no more than 10% of total
issue size outstanding, excluding consideration for U.S. GSE obligations, money
market funds and overnight securities. In order to meet short-term cash
requirements, a portion of the funds managed in each investment manager’s
portfolio, as directed by Urban Outfitters from time to time, must be maintained
in instruments that provide liquidity on a daily basis.



--------------------------------------------------------------------------------

  •  

Each investment manager’s portfolio shall exclude structured note activity and
any derivative, with the exception of puts purchased for hedging purposes

 

  •  

For other than money market funds which are eligible investments, the Companies
may not invest in mutual funds or closed-end funds unless approved by the Board
of Directors

 

  •  

Urban Outfitters will not borrow funds for investment purposes or engage in
short sales. The investment manager does not have authority to borrow on behalf
of Urban Outfitters

 

  •  

Urban Outfitters may, from time to time, enter into certain financing
arrangements which require additional restrictions on the investment of its cash
resources. It is understood that any such restrictions would supersede this
Policy for the duration of their applicability

 

  •  

Non-rated securities are not permissible

 

  •  

Should a bond have split ratings by Standard & Poor’s and Moody’s, the lower of
the two ratings will apply

Reporting

All investment managers engaged by Urban Outfitters will be required to provide,
at least monthly, comprehensive reporting of all assets and their respective
activity during that time period. Reporting provisions should be comparable to
that of any one of the eligible investment managers listed in Appendix A of this
Policy and must also provide sufficient data to comply with disclosure
surrounding Statement of Financial Accounting Standards (“SFAS”) No. 115,
“Accounting for Certain Investments in Debt and Equity Securities” and SFAS
No. 157, “Fair Value Measurements.”

Reporting packages shall be transmitted to an Urban Outfitters named
representative (as determined by the Controller of Urban Outfitters) no later
than business day two (2) of the month subsequent to the reporting period.

Compliance and Investment Review

The Board of Directors of Urban Outfitters will meet as needed to review Urban
Outfitters’ aggregate investment performance and compliance with this Policy. If
necessary, the Board of Directors will meet with each professional investment
manager as needed.

All investment managers retained by Urban Outfitters will certify quarterly, in
writing, to Urban Outfitters that the operation of its account has been in
compliance with this Policy and all specific guidelines set forth herein.
(Certification attached to the Policy as Appendix B) In the event a manager is
out of compliance, at any time, through inadvertence or otherwise, the manager
will promptly notify Urban Outfitters in writing and take remedial action. Any
trade or transaction which is not in compliance with this Policy at time of
purchase must be reversed by the manager. The investment manager will be
responsible to return to Urban Outfitters all funds invested in the particular
trade or transaction plus, if applicable, all interest or monies earned.



--------------------------------------------------------------------------------

After transactions have been placed, all investment managers will notify Urban
Outfitters immediately of any downgrades in rating not in compliance with this
Policy and will seek direction from Urban Outfitters authorized officer(s)
regarding action to be taken.



--------------------------------------------------------------------------------

Other

This Policy will be reviewed periodically by the Urban Outfitters Boards of
Directors and revised or confirmed as appropriate.

By initial and continuing acceptance of this Policy and all related specific
guidelines, each manager concurs with the provisions contained herein. Each
manager is encouraged to recommend changes to this Policy and specific
guidelines which may improve performance of the portfolio or make adjustments
based on market trends and/or market risk as appropriate. If at any time a
manager believes its objectives cannot be met due to the provisions of this
Policy and specific guidelines or for any other reason, the Board of Directors
of Urban Outfitters must be notified in writing.

The investment managers, custodians and/or other related service providers will,
on at least an annual basis, provide Urban Outfitters with written certification
that:

 

  •  

its current systems and related processes produce accurate financial information
and data;

 

  •  

its current systems have been tested by an outside third party and have received
an unqualified opinion as to the integrity of data;

 

  •  

the investment managers have a disaster recovery system in place which is
functioning properly so as to protect Urban Outfitters Inc. assets and related
data;

 

  •  

a SAS 70 Report with an unqualified opinion has been issued related to the
systems and processes mentioned above.

In addition, investment managers will maintain appropriate insurance coverages
to protect Urban Outfitters’ assets and will provide, as required, certificates
of insurance which name Urban Outfitters Inc. and its subsidiaries as an
additional insured and detail the amounts of these insurance coverages currently
in place.

 

Urban Representative Signature and Date:

 

 

 

Investment Manager Signature and Date

 

 

   



--------------------------------------------------------------------------------

APPENDIX B—Quarterly Compliance Statement

To: Urban Outfitters Inc.

Date (Input Current Date)

We (Input your Investment Firm Name), certify that during the fiscal quarter of
(Input Period Covered), we have been in compliance with the Urban Outfitters
Inc. Investment Policy. (If there were exceptions during the quarter please list
each exception and the time Urban Outfitters was notified of such exceptions.

        (Input Managers Signature)        

(Input Printed Managers Name)

(Input Printed Firm Name)



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 4 to Amended and Restated Credit Agreement (the
“Amendment”); (ii) consents to Borrowers’ execution and delivery of the
Amendment; (iii) agrees to be bound by the Amendment; (iv) affirms that nothing
contained in the Amendment shall modify in any respect whatsoever any Loan
Document to which it is a party except as expressly set forth in the Amendment;
and (v) reaffirms that such Loan Documents shall continue to remain in full
force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each of the
undersigned understands that Administrative Agent and the Lenders have no
obligation to inform such undersigned of such matters in the future or to seek
the undersigned’s acknowledgement or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty. Capitalized terms have
the meanings assigned to them in the Amendment.

IN WITNESS WHEREOF, each of the undersigned has duly executed this Consent and
Reaffirmation on and as of the date of the Amendment.

 

ANTHROPOLOGIE, INC.,

as a Guarantor

By:

   

  Name:     Title:  

 

URBAN OUTFITTERS WHOLESALE, INC.,

as a Guarantor

By:

   

  Name:     Title:  

 

URBAN OUTFITTERS WEST LLC,

as a Guarantor

By:

   

  Name:     Title:  

 

FREE PEOPLE OF PA LLC,

as a Guarantor

By:

   

  Name:     Title:  



--------------------------------------------------------------------------------

FREEPEOPLE.COM, LLC,

as a Guarantor

By:

   

  Name:     Title:  

 

UO.COM LLC,

as a Guarantor

By:

   

  Name:     Title:  

 

ANTHROPOLOGIE.COM LLC,

as a Guarantor

By:

   

  Name:     Title:  

 

UO REAL ESTATE LLC,

as a Guarantor

By:

   

  Name:     Title:  

 

URBN NL HOLDING, C.V.,

as a Guarantor

By:

   

  Name:     Title:  

 

U.O.D. SECONDARY, INC.,

as a Guarantor

By:

   

  Name:     Title:  

 

UO (BERMUDA) LIMITED,

as a Guarantor

By:

   

  Name:     Title:  

 

II-2



--------------------------------------------------------------------------------

UOCG, INC.,

as a Guarantor

By:

   

  Name:     Title:  

 

II-3



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF

FINANCIAL CONDITION

AND OFFICER COMPLIANCE CERTIFICATE

The undersigned, on behalf of URBAN OUTFITTERS, INC., a corporation organized
under the laws of the Commonwealth of Pennsylvania (“Urban”), and each
Subsidiary of Urban set forth on Schedule I to the Credit Agreement (defined
below) (Urban, together with each Subsidiary, collectively, the “Borrowers,” and
each a “Borrower”), and not in any individual or personal capacity, hereby
certifies to the Administrative Agent and the Lenders (as defined below), as
follows:

1. This Financial Condition and Officer Compliance Certificate (this
“Certificate”) is delivered to you pursuant to Section 4(i) of that certain
Amendment No. 4 to Amended and Restated Credit Agreement, dated as of the date
hereof (the “Fourth Amendment”), by and among the Borrowers, the Lenders
referred to therein and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”), which amends that certain
Amended and Restated Credit Agreement, dated September 23, 2004, by and among
the Borrowers, the Lenders referred to therein, and the Administrative Agent, as
amended by (i) that certain Letter Agreement Concerning Amended and Restated
Note, dated May 18, 2005, (ii) that certain First Amendment to Amended and
Restated Credit Agreement, dated November 30, 2006, (iii) that certain Extension
of Amended and Restated Credit Agreement, dated as of November 27, 2007,
(iv) that certain Amendment No. 2 to Amended and Restated Credit Agreement,
dated December 10, 2007; and (v) that certain Amendment No. 3, Consent and
Waiver to Amended and Restated Credit Agreement dated as of September 21, 2009
(as so amended and as may be further amended, restated or modified from time to
time, the “Credit Agreement”). Capitalized terms used and not defined herein
have the respective meanings ascribed thereto in the Credit Agreement.

2. I have reviewed the financial statements, dated as of              and for
the year ended             , of Urban and its Consolidated Subsidiaries, and
such statements fairly present in all material respects (a) the financial
condition of Urban and its Consolidated Subsidiaries as of the dates indicated,
and (b) the results of their operations and cash flows for the period indicated.

3. I have reviewed the terms of the Credit Agreement, and the other Loan
Documents, and I have made, or caused to be made under my supervision, a review
in reasonable detail of the transactions and the condition of Urban and its
Consolidated Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2, above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
Certificate.

4. Urban and its Consolidated Subsidiaries are in compliance with (a) the
financial covenants contained in Article IX of the Credit Agreement, as shown on
Schedule I attached hereto, and (b) the restrictions contained in the Credit
Agreement and the other Loan Documents.

[Signature Page Follow]

 

III-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Financial Condition and
Officer Compliance Certificate the day and year first above written.

 

[CORPORATE SEAL]   

URBAN OUTFITTERS, INC.,

for itself as a Borrower and for each other Borrower

     By:      

 

       Name:        Title:  

[Signature Page to Financial Condition and Officer Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE I

Financial Covenant Calculations